Cobb, J.
The evidence authorized the verdict. The charge of the judge accurately, though in general terms, instructed the jury as to the law of the ease; and if any more specific instructions were desired, they should have been made the subject-matter of a special request. The mere failure of a judge to instruct the jury as to the rules to be followed in dealing with conflicting-evidence will not generally require the granting of a new trial The discretion of the trial judge in overruling the motion for a new trial will not be controlled. Judgment affirmed.

All the Justices concur.